COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Albert Morris v. Lisa Coffman

Appellate case number:   01-09-00493-CV

Trial court case number: 0705915

Trial court:             234th District Court of Harris County

       Pursuant to Texas Rule of Appellate Procedure 4.5, appellant field a motion for an
extension of time to file a motion for en banc reconsideration. The motion for extension of time
is granted.


       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: February 7, 2013